Title: To George Washington from Ruthey Jones, 7 May 1785
From: Jones, Ruthey
To: Washington, George



Worthy Sir
Belfast Georgia may the 7—1785

Last December twelve months—I had the honour of receiveing your Excellencys’ Letter by major Fishbourn being the first that ever Got safe to my hands. I should have returned an earlier answer to it, had a Conveyance on which I Could have depended offered before the present—I am at a loss to express the Satisfaction I felt when major Fishbourn informed me he had a letter from You—it can be better felt then discribed, as I had long flattered my Self with the hope of seing you before I

died, in preference to the Greatest Monarch on earth, had the Visit been ever so short: But how soon did that hope Vanish, when I perrused the Contents! The disappointment was the Greatest I ever met with, as I had ever been taught from my Infancy by the old People of South Carolina (where I was born) to consider you as a Relation. But if I have committed an Error in Claiming an affinity to you, I flatter myself you will forgive me, and be assured, my Dear Sir, that it was not done with a view of imposeing on you, had this been the case—was you to forgive me—I never shoud have forgiven myself—but as I always conceived you were acquainted with the circumstances that related to my Grand Father. Mr Jonathan Bryan, a Gentleman of Reputation and long standing here, assures me that my Grand Father, Mr John Washington, and Mr James Washington were full Brothers, and that they Came to South Carolina together about the year 1707; that my Grand Father married, but his Brother remained single until he went to Virginia, that my Mother (who was the only Child of my Grand Father who lived to a mature age[)], She perfectly remembered my Grand uncle during his residence in Carolina, and that some time before my Grand Fathers Death he haveing been killed by his own waitingman—in the year 1714, his Brother left him and removed to Virgina where he married and had tow Sons, From this last Circumstance, you have ever been considered as one of them, as I am now in the decline of life, and find myself incapable of encountering much fatigue, I almost dispair of ever haaveing the happiness of seeing you, unless you should come to the southward. I beg therefore you will accept of my unfained Good wishes for your helth and prosperity, and I shall offer my Prayers to Heaven that you may long enjoy boath. I wish to prevent your Excellencys harbouring a suspicion that I had misrepresented matters to you, and have accordingly been particular, I earnesly beg your goodness will Pardon me should I be mistaken—in my opinion of your being a Decendant of my Grand uncles—Should I ever be so happy as to be honoured with a line from you again as nothing would offord me so much pleasure, as one soft word from you, which time nor Distance shall never efface the Greatfull rememberance of any thing you may be pleased to cummunicate, will come safe to me by being Sent to Mr John Habersham at Congress a worthy friend of

mine, who takes Charge of this to you  I now beg leave to wish you all the happiness that this world can offord, and may Heaven Grant, that—happiness to be crowned with the best of Blessings is the Sincear and most Respectfull Sentiments of Dr Sir your affectionate Friend

Ruthey Jones


I cannot think of Sealing my Letter before I acquaint you of a most unfortuneate circumstance, a friend of mine had made me a compliment of your picture which I was to send for—but the house was burnt that night with every thing in it, which has been no Small disappointment to me, that has so Long wisht to se it in Vaine—I am my Dr Sir yours with the Greatest affection as before R. Jones

